Citation Nr: 0117903	
Decision Date: 07/06/01    Archive Date: 07/16/01

DOCKET NO.  99-18 157	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-operative 
residuals of a right knee injury.

2.  Entitlement to service connection for post-operative 
residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from August 
1981 to August 1985.

In May 1995, the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, denied-as not well 
grounded-the veteran's claims for service connection for 
residuals of injuries to his knees.  The RO notified him of 
the decision later that month, and he did not appeal.

The veteran subsequently filed a petition to reopen his 
claims in July 1998, and the RO reopened the claims-based on 
new and material evidence-but determined in August 1998 that 
service connection still was not warranted.  The veteran 
appealed to the Board of Veterans' Appeals (Board).  He 
testified at a hearing at the RO in November 1999.

The Board remanded the case to the RO in January 2001 to 
comply with the recently enacted Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000)-which, among other things, eliminates the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and includes an enhanced duty 
to notify a veteran of information and evidence that is 
necessary to substantiate a claim for VA benefits.  And after 
receiving the case back from the Board, the RO sent the 
veteran a VCAA development letter later in January 2001, but 
he did not identify or submit any additional evidence in 
response to it, so the RO continued to deny his claims and 
returned his case to the Board for further appellate 
consideration.



REMAND

Unfortunately, the veteran's claims again must be remanded to 
the RO for further development and consideration-to include 
having him examined by a VA orthopedist to obtain a medical 
opinion concerning the cause for the current knee 
disabilities at issue.  See, e.g., EF v. Derwinski, 
1 Vet. App. 324, 326 (1991); Russo v. Brown, 9 Vet. App. 46 
(1996).

The veteran alleges that his current problems with his knees 
are a residual of injuries that he sustained to them in April 
1983, when hit by a car while on active duty in the military.  
His service medical records (SMRs), concerning the treatment 
that he received immediately after the accident, confirm that 
he injured his right foot and ankle at the time alleged, and 
in the manner alleged, but there is no mention at all of any 
trauma to either of his knees, in particular, in that 
accident.  He underwent X-rays of his right foot and ankle, 
which were within normal limits, and the diagnosis indicated 
that he had bruised the deep soft tissue.  His treating 
physician prescribed crutches, light duty for 5 days, Motrin, 
and told him to apply ice to the area of his injury for the 
first 24 hours, followed by heat.  And he did not have any 
further complaints concerning his right foot or ankle for the 
remainder of the time that he was on active duty in the 
military.

A few months after the accident, however, in August 1983, the 
veteran was seen for complaints of pain in his left knee-
which he said he had been experiencing for about 1 week.  He 
also said that his pain got worse when running, and that 
he had sustained trauma to his left knee about 3 months 
earlier in a car accident.  There still was no mention, 
though, of any pain whatsoever in his right knee.  During the 
objective clinical portion of that evaluation, there were 
signs of mild swelling in the left knee and mild crepitus 
while running.  But the veteran had full range of motion, 
good strength, good stability, a negative McMurray's sign, 
a negative drawer sign, and normal laxity.  A patella 
apprehension test also was within normal limits, and there 
were no indications of effusion.  The diagnosis was 
chondromalacia of the patella.  The evaluating physician 
prescribed an Ace wrap, physical therapy (range of motion 
strength and exercises), aspirin (ASA), and told the veteran 
to return to the clinic for follow-up treatment on an as-
needed ("prn") basis.  But he did not thereafter have any 
further complaints concerning his left knee for the remainder 
of the time that he was on active duty in the military.

During his June 1985 military separation examination, 
however, it was noted that the veteran had a history of 
bilateral knee trauma-meaning injury to both knees, which 
presumably had occurred in the car accident at issue.  But he 
did not have any current complaints concerning his knees 
during the separation examination (in fact, he said there 
were "no problems now"), and there was no objective 
clinical evidence of a bilateral knee disorder, either.  The 
examiner also indicated that X-rays were negative.  The 
veteran was discharged from the military in August 1985.

There are no medical records on file indicating the veteran 
either requested or received any treatment for his knees for 
many years after service-prior to January 1995, when he was 
seen at the VA outpatient clinic (opc) in Jacksonville, 
Florida, for complaints of pain in both knees.  He told the 
doctor examining him that he had been hit by a car in 1983, 
while in service; that he was "sore all over" after that 
accident, but nothing localizing; and that "both" of his 
knees swelled and hurt.  He went on to note that, for a year 
or so after the accident, his knees bothered him with 
occasional pain, and that his right knee had been the more 
bothersome of the two.  However, he also said that neither 
knee had swelled recently.  The diagnosis at the conclusion 
of the evaluation was bilateral knee pain.  He underwent X-
rays of his knees that same day, which were negative.

A few months later, in June 1995, the veteran was seen at the 
VA Medical Center (VAMC) in Gainesville, Florida, for further 
complaints of pain and swelling in his knees.  He underwent a 
bilateral multiplanar multisequence magnetic resonance 
imaging (MRI) of his knees, which revealed that he had:  
1) bilateral small joint effusions; 2) no meniscal or 
cruciate ligament tears in his right knee; and 3) a Grade II 
signal in the posterior horn of the medial meniscus of his 
left knee and a tear of the posterior horn in the lateral 
meniscus of the left knee.

When seen again the following year, in October 1996, the 
veteran reported that he had experienced bilateral knee pain 
since "1982" (the record appears to actually have been 
referring to the "1983" accident when he was hit by a car), 
with subsequent pain about both knees.  The veteran said that 
his pain "improved to some degree" following the accident, 
but still was giving him problems such that he was seen by 
the doctors at the VAMC-who performed the MRI's of both 
knees (with the results indicated above, although the actual 
report of the MRI was not available for review at the time of 
the current evaluation).  He also said that, since that time, 
he had experienced catching, buckling, occasional locking, 
and pain with any rotational movements, but that he could 
avoid experiencing those symptoms by running and bowling in a 
straight line.  During the objective clinical portion of that 
evaluation, the symptoms involving his left knee were worse 
than those involving his right knee; there was medial and 
lateral joint line tenderness-posteriorly, a positive 
McMurray's sign, a negative drawer sign, and a negative 
Lachman, but with some crepitance present with a mild 
effusion bilaterally.  The diagnostic impression was rule out 
bilateral knee derangements with MRI evidence of meniscal 
tears.  Since the symptoms were worse in the left knee than 
in the right knee, the examining physician, Steven J. 
Lancaster, M.D., recommended the veteran undergo surgery on 
his left knee first.

A few months later, in January 1997, the veteran underwent 
the recommended surgery on his left knee; the procedure 
involved a diagnostic arthroscopy, a partial lateral 
meniscectomy, and a chondroplasty.  The post-operative 
diagnosis was rule out left internal knee derangement with 
chondromalacia and a lateral meniscal tear.  The veteran 
received post-operative, follow-up treatment for his 
left knee later in January 1997, and again in February 1997-
when it was noted that he had no complaints of pain, a full 
range of motion, and that he had returned to playing golf, as 
well as cycling activities and was doing quite well.  
Future treatment would only be necessary on an as-needed 
basis.

In April 1998, the veteran had further complaints concerning 
his right knee (not his previously operated on left knee).  
He said that he had been experiencing clicking and popping 
similar to that he had experienced in his left knee, which 
had a meniscal tear; that his symptoms had not affected his 
work; but that they were getting worse-to the point that he 
was concerned.  He also complained of experiencing occasional 
buckling, which he described as giving way when coming out of 
a figure of 4 position of sitting.  Dr. Steven Lancaster, who 
still was the examining physician, again took note of the 
results of the MRI conducted 3 years earlier, in June 1995, 
at the VAMC-which he indicated were normal but with a joint 
effusion.  The veteran denied having experienced any new 
trauma to his knee since the injury in service.  At the 
conclusion of the evaluation, the diagnosis continued to be 
rule out right internal knee derangement.

The veteran's right knee symptoms did not resolve with 
conservative treatment, so he underwent another MRI in August 
1999-but this time at HealthSouth Diagnostic Center of 
Jacksonville.  The more recent MRI indicated that he had a 
tear of the posterior horn of his medial meniscus in this 
knee; mild intrasubstance degenerative changes in the 
anterior horn of the medial meniscus; and trace joint 
effusion.  Consequently, he underwent surgery on his right 
knee in November 1999; the procedure involved a diagnostic 
arthroscopy, a partial medial meniscectomy, 
and a chondroplasty-which were virtually the same as those 
he earlier had undergone on his left knee in January 1997.  
Of equal or even greater significance, however, his treating 
physician, Dr. Steven Lancaster, indicated in the operative 
report that the veteran had a history of a traumatic injury 
to his right knee with pain and swelling unresponsive to 
conservative treatment measures, and that he had experienced 
continued problems since a motor vehicle accident in service.  
Furthermore, Dr. Lancaster went on to note that:

It appears, based on [the veteran's] 
prior history of no symptoms about the 
right knee, and with symptoms developing 
subsequent to the accident that most 
likely the meniscal tear which appears 
acute as related to the accident 
causally.

More recent medical evidence of record shows the veteran 
received additional treatment in June 2000 for tendonitis in 
his right knee.  And during his most recent follow-up 
evaluation in a VA outpatient clinic in July 2000, he again 
alleged that he had experienced bilateral knee pain since 
being hit by a car in "1982" (apparently meaning to refer 
to the "1983" incident).  He said that, in recent months, 
he had experienced the pain well localized to the tibial 
insertion of his medial collateral ligament (MCL).  But 
during the clinical portion of that evaluation, he only had a 
moderate degree of tenderness, and physical examination of 
his knees showed no abnormal objective findings (no 
subpatella crepitation).  The examining VA physician 
indicated that no additional orthopedic treatment 
was indicated at that time, although the veteran's private 
doctor reportedly had recommended that he receive 
iontophoreses.

Since, despite the contentions of the veteran and his 
representative to the contrary, it still is unclear from the 
evidence currently of record whether he actually injured his 
knees (aside from his right foot and ankle) when he was hit 
by the car in service, in April 1983, he should undergo a VA 
orthopedic examination to obtain a medical opinion concerning 
the likely etiology of his current knee problems.  See, e.g., 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993); Gregory v. 
Brown, 8 Vet. App. 563 (1996).

Although Dr. Lancaster provided a medical opinion concerning 
this dispositive issue in the November 1999 operative report 
of the right knee surgery, he limited his opinion exclusively 
to the right knee (...the right knee only)-which, except for 
the report of the veteran's military separation examination, 
does not appear to actually have been injured when hit by the 
car while in service.  All of the veteran's initial 
complaints, at least during 1983 contemporaneous to the time 
in question, pertained to his right foot and ankle, and 
eventually his left knee.  Conversely, there was no mention 
at all (either by complaint or clinical finding) of any 
injury involving his right knee until the June 1985 
separation examination, which was more than two years after 
the fact, and even then the mention was by history only.  
Also, when providing his November 1999 opinion, Dr. Lancaster 
did not indicate that he had reviewed any of the veteran's 
actual service medical records, which are somewhat 
inconsistent and ambiguous as to the exact nature of his 
accidental injuries (especially in comparison to his current 
allegations).  And although the veteran also submitted 
statements in June and July 1998 from his father and from two 
of his service comrades who reportedly knew him while he was 
in the military, and therefore can personally attest to the 
injuries that he sustained when hit by the car in 1983, that 
is not the only determinative issue in this case because, 
even were the Board to assume, for the sake of argument, 
that the veteran sustained the injuries to his knees during 
service that he alleges, there still would not be any medical 
nexus evidence of record, including the November 1999 opinion 
of Dr. Lancaster, to causally link any current left knee 
pathology to that incident of trauma (again bearing in mind 
that Dr. Lancaster only discussed the right knee in his 
opinion).  So to remedy this evidentiary shortcoming, the 
veteran should be examined to obtain a medical opinion 
concerning this and the other dispositive issues-
particularly to ensure full compliance with the VCAA.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey 
v. Brown, 6 Vet. App. 377 (1994).

Accordingly, this case hereby is REMANDED to the RO for the 
following development and consideration:

1.  The RO should schedule the veteran for 
a VA orthopedic examination to obtain a 
medical opinion indicating:  1) the 
current diagnosis(es) of his bilateral 
knee disability; and 2) whether it is at 
least as likely as not that his current 
bilateral knee disability is a residual of 
the injuries that he sustained in April 
1983 when hit by a car while on active 
duty in the military or, alternatively, 
that his current bilateral knee disability 
is the result of other factors totally 
unrelated to his service in the military.  
And since the purpose of obtaining the 
opinion is to resolve these dispositive 
questions of whether the current right 
knee pathology is related to his service 
in the military-as opposed to other 
possible causes, to the extent possible, 
the physician providing the opinion should 
set forth his/her findings in a report 
demonstrating a discussion of the evidence 
and conclusions in this regard.  It also 
is imperative that the physician review 
the evidence in the claims folder, 
including a complete copy of this remand, 
prior to rendering the opinion, and that 
the physician provide the rationale for 
the conclusions expressed-citing, if 
necessary, to specific evidence in the 
record.  And the report of the opinion 
should be typewritten, for clarity and 
legibility, and should be associated with 
the other evidence of record.

2.  The RO should review the report of the 
opinion to determine if it is in 
compliance with the directives of this 
remand.  If not, then it should be 
returned, along with the claims folder, 
for immediate corrective action.  
See 38 C.F.R. § 4.2.

3.  Upon completion of the above 
development, and any other development 
deemed warranted by the VCAA, the RO 
should readjudicate the claims for service 
connection for the right and left knee 
disabilities in light of all additional 
evidence obtained and all applicable laws, 
regulations, and other legal precedent.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits-to include a 
summary of the relevant evidence and 
applicable laws, regulations, and other 
legal precedent considered pertinent to 
the issues currently on appeal.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  However, he is reminded that he must 
cooperate in being reexamined, and if he fails to report for 
his examination on remand then it may result in an 
unfavorable decision.  See 38 C.F.R. § 3.655.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


